DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
3.	Applicant’s amendment to the claims filed on 03/19/2021 in response to the Advisory Action mailed on 02/02/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 5, 6, 17 and 28 are cancelled.
5.	Claims 1-4, 24, 27, 30, 36, 38-39, 42-43, 46, 49-50, and 106 are pending.
6.	Claims 27, 30, 36, 38-39, 42-43, 46, and 49-50 stand withdrawn pursuant to 37 CFR 1.142(b).
6.	Applicant’s remarks filed on 03/19/2021 in response to the Advisory Action mailed on 02/02/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 103
7.	The rejection of claims 1-6, 17, 24, and 106 under 35 U.S.C. 103 as being unpatentable over Marliere et al. (WO 2013/057194 A1; cited on PTO-892 mailed on 03/03/2020) in view of Collas et al. (AMB Express, 2012; cited on PTO-892 mailed on 03/03/2020) is withdrawn in view of applicant’s amendment to claim 1 to recite “at least the following gene is disrupted or silenced butyryl-CoA dehydrogenase” and to cancel claims 5, 6, and 17.
8.	Claims 1-4, 24, and 106 are newly rejected under 35 U.S.C. 103 as being unpatentable over Marliere et al. (WO 2013/057194 A1; cited on PTO-892 mailed on 03/03/2020) in view of Collas et al. (AMB Express, 2012; cited on PTO-892 mailed on 03/03/2020) and Garcez Lopes et al. (US Patent Application Publication 2015/0152439 A2; cited on IDS filed on 02/13/2019).  This new grounds of rejection is necessitated by applicant’s amendment to claim 1 to recite “at least the following gene is disrupted or silenced butyryl-CoA dehydrogenase”.
9.	As amended, claims 1-4, 24, and 106 are drawn to a non-naturally occurring microbial organism capable of converting acetyl-CoA into crotyl alcohol, wherein at least the following gene is deleted, disrupted, or sileneced and/or expression from at least the following gene is disrupted or silenced:  i. butyryl-CoA dehydrogenase (BCD); wherein said microbial organism comprises exogenous nucleic acid encoding A-J or a combination thereof comprising (i) A, B, C, G, H, I, and J; or (ii) C, D, E, F, G, H, I, and J; and wherein A to J represent:  A. acetaldehyde dehydrogenase; B. alcohol dehydrogenase; C. bifunctional acetaldehyde/alcohol dehydrogenase; D. aldehyde oxidoreductase; E. phosphotransacetylase; F. acetate kinase;  G. 
10.	With respect to claims 1 and 2, Maliere et al. teach a non-naturally occurring microbial organism capable of converting acetyl-CoA into crotyl alcohol wherein at least one of the genes encoding a trans-2-enoyl-CoA reductase is deleted or disrupted [see Abstract; p. 31-32; p. 37, first paragraph].  Maliere et al. teach the non-naturally occurring microbial organism comprising an exogenous nucleic acid encoding acetaldehyde dehydrogenase, alcohol dehydrogenase, bifunctional acetaldehyde/alcohol dehydrogenase and aldehyde oxidreductase [see p. 17-19; p. 27 bottom].   Marliere et al. further teach that it is desirable to go through crotyl alcohol for the production of butadiene and can be achieved by the enzymatic conversion of crotonyl-CoA into crotyl alcohol [see p. 15 and Figure 9].
	With respect to claims 3-4, Maliere et al. teach the non-naturally occurring microbial organism wherein the disruption comprises protein translation using RNA interference [see p. 37, first paragraph].
	With respect to claim 24, Maliere et al. teach the microbial organism multiple exogenous nucleic acids which fall within the scope of claim 24 [see p. 17-19; p. 27 bottom].
	With respect to claim 106, Maliere et al. teach the microbial organism wherein said organism is an acetogenic bacterium, including Clostridium acetobutylicum [see p. 16, top; p. 26, bottom to top of p. 27; p. 29, third paragraph].
	However, Marliere et al. does not teach the microbial organisms of claim 1 wherein the gene or expression of the gene id deleted, disrupted or silenced butyryl-CoA dehydrogenase and comprising an exogenous nucleic acid sequence encoding CoA-transferase subunit A, 
	Collas et al. teach increasing production of isopropanol in an acetogenic microorganism such as C. acetobutylicum, comprising transforming genes encoding a secondary alcohol dehydrogenase, acetoacetate decarboxylase and acetoacetyl-CoA:acetate/butyrate:CoA transferase subunits A and B that enhances isopropanol production [see Abstract; p. 7-10].  Collas et al. further teach that isopropanol is desirable as an additive for gasoline or diesel oil [see p. 1, column 2].
	Garces Lopes et al. each similar microbial cells for production of compounds and teach that enzymes in the pathway that catalyze the conversion of crotonyl-CoA to butyric acid, e.g. butyryl-CoA dehydrogenase [see paragraph 0131].
	Before the effective filing date of the claimed invention, it would have been prima facie obvious for one of ordinary skill in the art to combine the teachings of Marliere et al., Collas et al., and Garces Lopes et al. to develop a microbial organism capable of producing crotyl alcohol and isopropanol because Marliere et al. teach acetogenic organisms transformed with nucleic acids encoding enzymes to produce crotyl alcohol to make industrial relevant compounds.  Collas et al. teach similar organisms transformed with nucleic acids encoding enzymes for the production of isopropanol that is desirable as an additive for gasoline or diesel oil.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of Marliere et al. and Collas et al. because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
11.	Applicant’s remarks filed on 03/19/2021 have been fully considered by the examiner and rendered moot in view of the new rejections set forth above.  
	Regarding applicant’s arguments that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, as disclosed by the prior art references, crotyl alcohol and isopropanol are all products that have multiple industrial applications that make them prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, and one of ordinary skill in the art would be motivated to do so because both crotyl alcohol and isopropanol have industrial applications that make them attractive for bioproduction.  Furthermore, it is noted that the current construction of the claim only requires that the microbial organism to be able to produce crotyl alcohol, but does not make the distinction that the crotyl alcohol is a desired product that necessarily has to be produced by the microbial organism, only that it has to have that capability.
Conclusion
12.	Status of the claims:
	Claims 1-4, 24, 27, 30, 36, 38-39, 42-43, 46, 49-50, and 106 are pending.
	Claims 27, 30, 36, 38-39, 42-43, 46, and 49-50 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-4, 17, 24, and 106 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656